      Case 4:20-cv-03709 Document 21 Filed on 11/01/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division          Houston                              Case Number              4:20-cv-03709

    STEVEN OTZE, M.D., WENDELL CHAMPION, HON. STEVE TOTH and SHARON
                                HEMPHILL

                                                    versus
                 CHRIS COLLINS, in his official capacity as Harris County Clerk



           Lawyer’s Name                  Mario Nicolais
                Firm                      KBN Law LLC
                Street                    7830 W. Alameda Ave., Suite 103-301
          City & Zip Code                 Lakewood, CO 80226
         Telephone & Email                720-773-1526 Mario@KBNlaw.com
      Licensed: State & Number            CO Reg. No. 38589
       Federal Bar & Number               District of Colorado



 Name of party applicant seeks to                                  Amicus Curiae
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:       11/1/2020         Signed:                          /s/ Mario Nicolais



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
